DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 05/11/2021. Claims 1-48 are cancelled. Claims 49-73 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 49-73 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-23 of U.S. Patent No. 10,833,747 (Application no. 16/301,219). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the current application where the patent and the application are directed to 
 to teach the invention of the claims 49-73 of the current application.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 49-50, 54, 56-57, 61, 64-65, 67, 69 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S 2013/0194931) in view of NPL-3GPP TSG-RAN WG1 Meeting#84bis, Busan, Korea; Source: Ericsson; Title “ CSI-RS Design for Class A eFD-MIMO (R1- 163079); Date; 11th-15th April 2016; hereinafter “R1-163079” further in view of Yoon et al. (U.S 2016/0301511).
For claim 49: 
Lee discloses a method for use in a network node of transmitting channel state information reference signals (CSI-RS) (see Lee, figure 2), the method comprising: 
transmitting, to a wireless device (see Lee, paragraph [0049]-[0050]; UE transmit/receive wireless signals), an indication of a subset of physical resource blocks (PRBs) (see Lee, paragraph [0147]; a subset of a physical resource block(s) (PRB), which may be referred to as a PRB-pair or RB, and the subset of PRB may be consecutive PRBs or distributed PRBs)  that are available for the wireless device to measure CSI-RS (see Lee, paragraph [0099]-[0103]; [0397]; [0399]-[0420]; a time and/or frequency sparse CSI-RS may be provided, for example, for measurements. The CSI-RS may be transmitted with a duty cycle such as {5,10, 20, 40, 80} ms in the PDSCH region), each CSI-RS associated with an antenna port (see Lee, paragraph [0092]; UE may report CSI of multiple transmit antenna ports, or also [0100] - [0103]; [0421]), 
transmitting CSI-RS on the indicated subset of PRBs (see Lee, paragraph [0161]; the indication channel (e.g., ePCFICH) may be defined and/or transmitted in a specific location. The location for the indication channel may be a zero-power CSI-RS or a subset REs of zero-power CSI-RS and the indication channel may be transmitted over Nset PRB-pair), 
, but does not explicitly disclose a subset of physical resource blocks (PRBs) that are available for the wireless device to measure CSI-RS, 
either the subset of PRBs comprising even numbered PRBs or the subset of PRBs comprising odd numbered PRBs; and wherein the network node transmits CSI-RS on a total number of antenna ports, and each PRB of the subset of PRBs includes a CSI-RS mapping for the total number of antenna ports.  
R1-163079, from the same or similar fields of endeavor, discloses a UE can be configured to measure channels on a subset of CSI-RS ports on one fixed set of PRBs and another subset of antenna ports on a different fixed set of PRBs, and subset of PRBs comprising even numbered PRBs or the subset of PRBs comprising odd numbered PRBs and a UE can be requested to measure and report CSI based on only a subset of the total number of CSI-RS ports. (see R1-163079, section 3, 3.1, Figure 1-2).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method for estimation individually in each PRB as full channel can be obtained as taught by R1-163079. The motivation for doing this is to provide a system networks can have a potential advantages of these schemes include increased CSI-RS configuration flexibility, reduced eNB transmission power for CSI-RS, and reduced CSI-RS to PDSCH interference.
Lee- R1-163079 does not explicitly disclose wherein the network node transmits CSI-RS on a total number of antenna ports, and each PRB of the subset of PRBs includes a CSI-RS mapping for the total number of antenna ports. 
(see Yoon, figure 11).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises for transmitting or receiving a Channel State Information Reference Signal (CSI-RS) in a wireless communication system as taught by Yoon. The motivation for doing this is to provide a system networks can support Full Dimension Multi-Input Multi-Output (FD-MIMO) technology.
 For claims 50 and 65: 
In addition to rejection in claims 50 and 65, Lee-R1-163079-Yoon further disclose obtaining the indication of the subset of PRBs that are available for the wireless device to measure CSI-RS (see R1-163079, section 3, 3.1, Figure 1-2; a UE can be configured to measure channels on a subset of CSI-RS ports on one fixed set of PRBs and another subset of antenna ports on a different fixed set of PRBs). The motivation for doing this is to provide a system networks can have a potential advantages of these schemes include increased CSI-RS configuration flexibility, reduced eNB transmission power for CSI-RS, and reduced CSI-RS to PDSCH interference. 
For claims 54, 61, 67 and 71: 
In addition to rejection in claims 54, 61, 67 and 71, Lee-R1-163079-Yoon further disclose wherein the indication of the subset of PRBs that are available for the wireless device to measure CSI-RS comprises an index value k, the index value k referring to one of a plurality of indications stored at the wireless device (see Yoon, abstract, at least at paragraph [0012]-[0015]; [0062]-[0063]; [0083];  [0210]; information indicating M CSI-RS antenna ports and resource allocation information of CSI-RS resource configured by aggregating K groups, and the value symbol is mapped to an antenna port index k, p, l, etc.). Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have comprises a method as taught by Yoon. The motivation for doing this is to provide a system networks can improve to supports the configuration of an antenna that takes into consideration the FD-MIMO.
For claim 56: 
For claim 56, claim 56 is directed to a method which has similar scope as claim 49. Therefore, claim 56 remains un-patentable for the same reasons.
For claim 57:
In addition to rejection in claim 57, Lee-R1-163079-Yoon further disclose determining a channel state information (CSI) based on the received CSI-RS (see Lee, paragraph [0399]; [0408]; identify, or determine that a first set of antenna ports (e.g., 15-22) may be associated with or correspond to the CSI-RS information); and transmitting the CSI to a network node (see Lee, paragraph [0103]; [0402]-[0403]; report the measurement result for the at least one property to the network if the received timing difference between a certain configured CSI-RS) or (see Yoon, figure 10, 11, paragraph [0015]; a CSI-Reference Signal (RS) configuration information determining unit to determine, based on a signaling from a base station, information indicating M CSI-Reference Signal (RS) antenna ports and resource allocation information of CSI-RS resource configured by aggregating K groups, and a CSI-RS processing unit to process CSI-RSs corresponding to the M CSI-RS antenna ports on the CSI-RS resource; and a CSI report transmitting  unit to transmit, to the base station, the CSI generated based on the CSI-RSs). The motivation for doing this is to provide a system networks can improve to supports the configuration of an antenna that takes into consideration the FD-MIMO.


For claim 64: 
For claim 64, claim 64 is directed to a network node which has similar scope as claim 49. Therefore, claim 64 remains un-patentable for the same reasons.
For claim 69: 
For claim 69, claim 69 is directed to a wireless device which has similar scope as claim 49. Therefore, claim 69 remains un-patentable for the same reasons.
Claims 55, 62, 68 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S 2013/0194931) in view of NPL-3GPP TSG-RAN WG1 Meeting#84bis, Busan, Korea; Source: Ericsson; Title “ CSI-RS Design for Class A eFD-MIMO (R1- 163079); Date; 11th-15th April 2016; hereinafter “R1-163079” further in view of Yoon et al. (U.S 2016/0301511) further in view of Mazzarese et al. (U.S 2015/0244444).
For claims 55, 62, 68 and 72: 
In addition to rejection in claims 55, 62, 68 and 72, Lee-R1-163079-Yoon further disclose wherein the indication of the subset of PRBs that are available for the wireless device to measure CSI-RS (see R1-163079, section 3, 3.1, Figure 1-2; a UE can be configured to measure channels on a subset of CSI-RS ports on one fixed set of PRBs and another subset of antenna ports on a different fixed set of PRBs), but does not explicitly disclose further comprises a number of successive CSI-RS subframes in which the wireless device should measure CSI-RS.  
Mazzarese, from the same or similar fields of endeavor, discloses determine successive k7 sub-frames including the sub-frame n as at least one of a sub-frame transmitting non-zero power CSI-RS and the information transmission module is specifically configured to transmit a CSI-RS in the determined CSI-RS sub-frame; or (see Mazzarese, paragraph [0294]-[0296]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have comprises a number of successive CSI-RS subframes that the wireless device should measure CSI-RS as taught by Mazzarese. The motivation for doing this is to provide a system networks can improve to save energy consumption of a base station and to reduce interference between base stations.
Allowable Subject Matter
Claims 51-53, 58-60, 63, 66, 70 and 73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Li et al. (U.S 2014/0192762), discloses a base station equipped with a multi-dimensional antenna array to configure more than one class of CSI-RS, and the base station may generate configuration information such that the cycles for transmitting different classes of CSI-RS; Wu et al. (U.S 2015/0201346), discloses UE performs CSI measurement according to a channel corresponding
to CSI-RS ports on the measurement source.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
02/11/2022